Citation Nr: 0600281	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
bilateral tibial stress fractures.

2.  Entitlement to an increased (compensable) rating for the 
service-connected left chondromalacia patella.

3.  Entitlement to an initial rating in excess of 30 percent 
for the service connected post-traumatic stress disorder 
(PTSD) from January 31, 2002; and in excess of 50 percent for 
the service-connected PTSD from October 23, 2003.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION


The veteran had active service from May 1968 to September 
1969 and from June 1971 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2002 and January 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In the June 2002 rating decision, the RO denied an increased 
(compensable) rating for the service-connected left 
chondromalacia patella, denied an increased (compensable) 
rating for the service-connected bilateral tibial stress 
fractures, and denied service connection for diabetes, 
hearing loss, tinnitus, PTSD, and a right knee disability.

In his July 2002 Notice of Disagreement, the veteran 
specifically disagreed with the denials of service connection 
for diabetes, hearing loss, tinnitus, PTSD and a right knee 
disability, but did not specifically disagree with the denial 
of an increased (compensable) rating for the service-
connected bilateral tibial stress fractures.  However, the 
veteran appeared to appeal the issue of entitlement to a 
compensable rating for the service-connected left 
chondromalacia patella.  In the January 2003 Statement of the 
Case (SOC) , the RO included the issues of service connection 
for diabetes, hearing loss, tinnitus and a right knee 
disability, as well as the issue of entitlement to an 
increased (compensable rating) for the service-connected 
chondromalacia patella

The January 2003 rating decision granted service connection 
for PTSD, and assigned an initial 10 percent rating, 
effective from January 31, 2002.  The veteran's NOD with that 
decision was received at the RO in March 2003.  The NOD was 
also accepted as a claim for an increased rating for the 
service-connected bilateral tibal stress fractures and it was 
also accepted in lieu of a VA Form 9, substantive appeal as 
to the issue of an increased (compensable) rating for the 
service-connected left chondromalacia patella.  

The veteran perfected his appeal as to the issue of service 
connection for a right knee disability with the submission of 
a timely substantive appeal (VA Form 9), which was received 
at the RO in June 2003.

In a March 2004 rating decision, the RO increased the initial 
rating for the service-connected PTSD to 30 percent from 
January 31, 2002 and to 50 percent from October 23, 2003.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As such, an SOC with regard to the issue of 
entitlement to an initial higher rating for the service-
connected PTSD was issued to the veteran in March 2004.  The 
veteran thereafter submitted a timely substantive appeal (VA 
Form 9) which was received at the RO in March 2004.  

In a June 2003 statement received, the veteran withdrew his 
appeal as to the issues of service connection for hearing 
loss and tinnitus, and as such, did not thereafter submit 
substantive appeals as to those issues.  Although the veteran 
did not specifically withdraw his appeal as to the issue of 
service connection for diabetes, he did not submit a timely 
substantive appeal as to that issue.  

However, in December 2003, the veteran requested that his 
claim of service connection for diabetes be reopened.  In an 
April 2004 rating decision, the RO reopened the veteran's 
claim, but denied the claim because the record did not 
reflect a current diagnosis of diabetes.  The April 2004 
rating decision also denied the veteran's claim for 
entitlement to a TDIU and for increased (compensable) ratings 
for the bilateral tibial stress fractures.  To the Board's 
knowledge, the veteran has not appealed that these issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a right knee 
disability, claimed as secondary to the service-connected 
bilateral tibial stress fractures.  The veteran also seeks a 
compensable rating for the service-connected left knee 
chondromalacia patella, and an increased initial rating for 
the service-connected PTSD, rated as 30 percent disabling 
from January 31, 2002 and 50 percent disabling from October 
23, 2003.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. §§  1110, 
1131, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  In light of the Allen case, the RO/AMC must 
consider first, whether the veteran has a right knee 
disability; and if so, then the RO/AMC must consider whether 
the veteran's right knee disability is aggravated by the 
service-connected bilateral tibial stress fractures.  

Currently, it is unclear whether the veteran has a right knee 
disability.  However, a review of the record reflects that an 
Axis III diagnosis of bilateral osteoarthritis of the knees 
was noted on a November 2002 mental health progress report. 

The veteran asserts that his service-connected left 
chondromalacia patella is more severe than is currently 
represented by the noncompensable rating assigned.  As noted 
above, the record reflects that the veteran has a diagnosis 
of right knee osteoarthritis.  However, the diagnosis is 
listed as an Axis III diagnosis on a mental health progress 
note from November 2002.  The record does not contain any x-
ray reports to confirm the diagnosis.  The Board finds that a 
VA examination of the right and left knees is necessary.   
  
The record shows that the veteran's Global Assessment of 
Functioning (GAF) scores are in the 40's for his PTSD.  
Furthermore, the veteran has recently asserted that he places 
a pistol under his head when he sleeps, that he has thoughts 
of suicide, cannot remember names of people he knows, has a 
short temper and paranoid thoughts of being followed in 
public places.  However, the last VA examination in January 
2004 notes that the veteran reported that he separated his 
shells from his guns, and locked the shells in his gun 
cabinet.  Furthermore, the examiner noted that, in spite of 
his symptoms, the veteran volunteered with the American Red 
Cross, was an active member of three veterans organizations, 
did genealogical research, and worked one night per week at a 
family history center.  The veteran also reported that he and 
his wife would like to go on a full-time mission for the LDS 
church.

In sum, the medical, and other, evidence of record is 
contradictory, and as such, Board finds that additional 
development is necessary before a decision on the merits can 
be reached.  In light of the foregoing, the Board finds that 
the veteran should be afforded another VA examination to 
determine the current nature, extent and severity of the 
service-connected PTSD.  

Accordingly, the case is REMNADED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
right knee disability and/or the service-
connected left chondromalacia patella 
and/or the service-connected PTSD.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected left chondromalacia patella as 
well whether the veteran has a right knee 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file should be made available 
to the examiner(s) prior to the 
examination(s).  

The orthopedic examiner(s) should be 
asked to provide specific comments as to 
whether the veteran has current right 
knee osteoarthritis and/or other right 
knee disability; and if so, whether there 
is any relationship between the veteran's 
service-connected bilateral tibial stress 
fractures and any current right knee 
disability.  The appropriate examiner 
should also indicate if the veteran's 
service-connected bilateral tibial stress 
fractures aggravate any current right 
knee disorder, and, if so, what level of 
disability is attributable to 
aggravation.  All medical opinions must 
be accompanied by a complete rationale 
based on sound medical principles.  

The orthopedic examiner should also 
determine the current nature, extent and 
severity of the service-connected left 
chondromalacia patella, including, but 
not limited to, determining whether the 
veteran has objective evidence of 
arthritis of the left knee.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should perform range of motion testing 
with regard to the service-connected left 
knee disability to determine if the 
veteran has additional functional 
limitation due to pain.  These tests 
should include a complete test of the 
range of motion of the affected joints.  
All findings should be reported.  The 
examiner(s) should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of his service connected PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of occupational and social impairment 
caused by the veteran's service-connected 
PTSD, and in particular, should address 
the veteran's assertions in light of his 
volunteer work and social activities as 
noted on the January 2004 VA examination 
report.  

4.  The RO/AMC should then readjudicate 
the veteran's claims for entitlement to 
service connection for a right knee 
disability and for increased ratings for 
the service-connected PTSD and the 
service-connected left chondromalacia 
patella.  The RO should specifically 
consider whether the veteran has a right 
knee disability that is aggravated by the 
service-connected bilateral tibial stress 
fractures, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


